Citation Nr: 1441802	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-44 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral vascular disease, status post femoral-femoral (fem-fem) bypass.

2.  Entitlement to service connection for left lower extremity peripheral vascular disease, status post femoral-femoral bypass.

3.  Entitlement to service connection for right hallux valgus deformity.

4.  Entitlement to service connection for left hallux valgus deformity.

5.  Entitlement to service connection for left foot plantar warts with calluses. 

6.  Entitlement to an initial rating in excess of 10 percent for right foot metatarsalgia with small toe bone removal.

7.  Entitlement to an increased (compensable) rating for postoperative right foot fifth metatarsal plantar keratoma.


REPRESENTATION

Appellant represented by:	Joseph Whitcomb, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to October 1980. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a November 2009 rating decision of the VA Regional Office in Denver, Colorado that denied service connection for bilateral lower extremity peripheral vascular disease, bilateral hallux valgus, and left plantar warts with calluses, as well as a compensable evaluation for postoperative right foot fifth metatarsal plantar keratoma.  That rating decision also granted service connection for right foot metatarsalgia with small toe bone removal for which a 10 percent disability rating was established from August 14, 2009. 

The Veteran was afforded a videoconference hearing in December 2013 before the undersigned sitting at Washington, DC.  The transcript is of record.  

Review of the record discloses that the appellant appears to raise the issues of entitlement to service connection for heart and kidney disease.  These matters are not properly before the Board for appellate review and are referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

The Veteran asserts that she has bilateral lower extremity peripheral neuropathy that is of service onset for which service connection should be granted.  In December 2013, she testified that she spent a lot of time on her feet and developed a great deal of foot trouble and leg swelling that did resolve after discharge from swelling which led to the development of vascular disease.  In the alternative, she presented testimony to the effect that Agent Orange that was sprayed around the grounds of Fort McClellan where she was stationed to kill foliage and that this might have been the etiology of peripheral vascular disease.  Her representative also stated that in 1980 groundwater testing of 22 wells at the Aniston Depot [approximately 18 miles away] had been positive for contamination by heavy metals, and suggested that possible ingestion of such might also be implicated in the development of peripheral vascular disease.  The Veteran stated that she did not know that she had any problem until after she slipped on loose gravel in 1988 and fell, whereupon she was discovered to have an aneurysm in the iliac aorta and was subsequently treated for lower extremity peripheral vascular disease. 

The Veteran's service treatment records reflect that she was seen on a single occasion in February 1977 for right foot pain where it was noted that the heel and instep appeared to be swollen.  Right foot pain was diagnosed.

In May 1988, the State Compensation Insurance Authority (worker's compensation) noted that the Veteran was being treated for left hip and lower back pain after she slipped on loose gravel and fell on her hip and lower back.  In December 1988, E. S. Yee, wrote that he examined the Veteran for a severe peripheral vascular problem.  The physician stated that "As you well know her history dates back to a fall with marked difficulty in her circulation of the lower extremities."  Dr. Yee referred to a history of buttock claudication as well as marked cyanosis of the lower extremities.  An impression Leriche syndrome was rendered. 

Of record is an October 2010 medical report from C. N. Bash, M.D., M.B.A., Neuro-Radiology, who reviewed the record and found that the Veteran had some unexplained foot swelling in service that was likely an early sign of a vascular problem.  He opined that her slipping and falling in 1988 was due to a painful and unstable service-connected right foot disability, and that the fall exacerbated existing vascular problems causing her to develop an aortic occlusion clot leading to Leriche's syndrome with buttock claudication that was likely secondary to aortofemoral-femoral, femoral-femoral, femoral-popliteal bypass graft operations for aortic occlusion.  

The Board observes, however, that the opinion by Dr. Bash calls into question a number of inconsistencies that are not resolved by the evidence of record.  These include the fact that although Dr. Bash attributes the onset of early peripheral vascular disease to service suggested by persistent swelling of the legs and feet therein, service treatment records only document a single occasion that the Veteran was seen for a complaint of right foot pain and was observed to some heel and instep swelling.  Additionally, the finding that the appellant's fall in April 1988 was attributable to a painful and unstable right foot is also not corroborated by the record.  The Board notes that Dr. Bash does not consider the appellant's long history of heavy smoking or other risk factors for the disease process.  As well, there is a comprehensive medical report dated in June 1989 to the State Compensation Insurance Authority in which P. S. Vigoda, M.D., of Cardiology Associates related that Veteran's type of occlusive disease usually resulted from atherosclerosis of the aorta and that in vast majority of cases, was unrelated to any accident or trauma.  He stated that "I know of no cases of trauma to the back or to the hip which have been associated with this type of disorder."  This opinion by Dr. Vigoda directly contradicts the conclusion reached by Dr. Bash in this regard and must be resolved.  

The Board also observes that Dr. Bash strongly attributes occlusive/peripheral vascular disease to a fall related to Veteran's service-connected right foot disability.  The Veteran is service connected for right foot metatarsalgia with small toe bone removal, and postoperative right foot fifth metatarsal plantar keratoma.  As such, the Board must construe the appellant's claim broadly to include entitlement to service connection for a peripheral vascular disease on a secondary basis. See 38 C.F.R. § 3.310 (2013).  This theory of entitlement must be addressed along with the peripheral vascular disease claim that has already been developed for appellate consideration.  VA is required to consider all issues reasonably raised by a veteran's statements and the evidence. See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).

Under the circumstances, the Board is of the opinion that a VA examination and medical opinion are warranted as to the above.  Review of the record discloses that the Veteran has not had a VA examination in this regard.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion, to include by a specialist when warranted, that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 1991).

The appellant asserts that she has bilateral hallux valgus deformity and left foot calluses for which service connection is warranted.  Service treatment record reflect that she was seen on numerous occasions during active duty for continuing foot problems, including calluses, affecting both feet.  On VA examination of the feet in December 2010, the examiner noted that the Veteran had bunion deformity of the right foot as well as mild pes planus bilaterally.  The Board observes that the 2010 VA examination did not address service connection of the claimed disorders.  Therefore, the Veteran should be scheduled for a current examination in this regard. 38 C.F.R. § 3.159(c)(4).  The threshold for securing an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board would also point out that when determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  It appears that the RO has not considered service connection for right and left foot disability, including calluses, hallux valgus or pes planus, on a secondary basis.  Therefore a podiatry examination must be scheduled.

Additionally, the Veteran asserts that the symptoms associated with her service-connected right foot metatarsalgia with small toe bone removal and postoperative right foot fifth metatarsal plantar keratoma warrant higher ratings.  The Board observes that the most recent VA examination in this regard was in December 2010, more than 3 1/2 years ago as of this writing.  The United States Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2013); Proscelle v. Derwinski, 2 Vet.App. 629 632 (1992).  As such, the VA foot examination requested above should evaluate the status of the service-connected right foot metatarsalgia with small toe bone removal and postoperative right foot fifth metatarsal plantar keratoma.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VCAA duty-to-notify letter addressing the claim of entitlement to service connection for bilateral lower extremity peripheral vascular disease, left foot calluses, and bilateral hallux valgus and pes planus as secondary to a service-connected disease or injury.

2.  The RO should research and prepare a memorandum for the record as to the likelihood that the Veteran was exposed to Agent Orange/herbicides and groundwater contaminated by heavy metals at Fort McClellan.  The results of such should be provided to the VA vascular examiner for consideration in the claim.

3.  Schedule the Veteran for a VA examination by a VA vascular surgeon or a VA vascular specialist physician (preferably board-certified) to determine whether the diagnosed lower extremity occlusive/peripheral vascular disease is related to service or has been caused by or aggravated by a fall due to the service-connected right foot condition.  The claims folder, access to Virtual VA and a copy of this remand must be made available to the examiner.  A comprehensive clinical history must be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The clinical findings should be reported in detail.  Following examination and a review of the record, the examiner must respond to the following questions.

a) Whether it is at least as likely as not, i.e., is there a 50 percent probability or better chance that bilateral lower extremity occlusive/peripheral vascular disease is related to any leg swelling or foot pain during service?  Is there otherwise any evidence of lower extremity peripheral vascular disease deriving from service?

b) Whether it is at least as likely as not, i.e., is there a 50 percent probability or better chance that current bilateral lower extremity occlusive/peripheral vascular disease is proximately due to (secondary to) or the result of a painful/unstable right foot leading to the fall the Veteran had in 1988 with injury to the left hip and back?  

c) If not, is it at least as likely as not that bilateral lower extremity occlusive/peripheral vascular disease was permanently aggravated by a fall the Veteran had in 1988 as the result of a painful/unstable right foot?  

d) If exposure to Agent Orange/herbicides and/or contaminated ground water is conceded, is it at least as likely as not that bilateral lower extremity occlusive/peripheral vascular disease is related thereto.  

e) The examination report must include well-reasoned rationale for all opinions and conclusions reached, and should address the findings and conclusions obtained by Drs. Bash and Vigoda if differing opinions are reached.

4.  Schedule the Veteran for an examination by a VA podiatrist to determine all current bilateral foot diagnoses, and for an opinion as to whether any other foot disability is related to service.  The examiner should also evaluate of the severity of the service-connected right foot metatarsalgia with small toe bone removal and postoperative right foot fifth metatarsal plantar keratoma.  The claims folder must be made available to the examiner prior to the evaluation.  The clinical findings must be reported in detail.  The examiner must respond to the following questions:

a) Is it at least as likely as not (a 50 percent probability or better) there is a relationship between current foot disability (other than right foot metatarsalgia with small toe bone removal and right foot fifth metatarsal plantar keratoma), including left foot calluses, hallux valgus and pes planus, and bilateral foot symptoms recorded during service?

b) Whether it is at least as likely as not, i.e., is there a 50 percent probability or better chance that current bilateral foot disability (other than right foot metatarsalgia with small toe bone removal and right foot fifth metatarsal plantar keratoma), including left foot calluses, hallux valgus and/or pes planus, is proximately due to (secondary to) or the result of service-connected metatarsalgia with small toe bone removal and right foot fifth metatarsal plantar keratoma?  

c) If not, is it at least as likely as not that current bilateral foot disability (other than right foot metatarsalgia with small toe bone removal and right foot fifth metatarsal plantar keratoma), including left foot calluses, hallux valgus and/or pes planus, is permanently aggravated by service-connected right metatarsalgia with small toe bone removal and right foot fifth metatarsal plantar keratoma?  

d)  In accordance with the latest worksheet for rating foot disorders, the physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of her service-connected right foot metatarsalgia with small toe bone removal and right foot fifth metatarsal plantar keratoma.  The examiner should specify any and all residuals of these service-connected disorders, and address whether there is objective evidence of severe painful motion or weakness in the affected extremity as the result of either or both disabilities.

e) The examination report must include well-reasoned rationale for all opinions and conclusions reached.

5.  The RO should ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal, to include the issue of entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).


